                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                                No. 4:20-CV-00053-FL

ANGELA DIXON,                       )
                                    )
                    Plaintiff,      )
                                    )
                    v.              )                   ORDER FOR PAYMENT OF
                                    )                   ATTORNEY FEES UNDER THE
ANDREW SAUL,1                       )                   EQUAL ACCESS TO JUSTICE ACT
Commissioner of Social Security,    )
                                    )
                    Defendant.      )
___________________________________ )

        Upon stipulation and agreement of the parties, it is ORDERED that Defendant pay to

Plaintiff $8,250.00 in attorney’s fees, in full satisfaction of any and all claims arising under the

Equal Access to Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the

Treasury Offset Program, payment will be made by check payable to Plaintiff’s counsel, George

C. Piemonte of Martin, Jones and Piemonte, and mailed to his office at 4601 Charlotte Park Drive, Ste.

390, Charlotte, NC 28217, in accordance with Plaintiff’s assignment to her attorney of her right to

payment of attorney’s fees under the Equal Access to Justice Act.

                          8th
        SO ORDERED this _________ day of July, 2021.



                                                ________________________________
                                                LOUISE W. FLANAGAN
                                                UNITED STATES DISTRICT JUDGE



1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted
as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the `Social Security
Act, 42 USC 405(g)(action survives regardless of any change in the person occupying the
office of Commissioner of Social Security).
